Citation Nr: 0421575	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for a 
lumbar spine disability.

2.  Entitlement to an increase in a 20 percent rating for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1969 to November 1971 and from May 1975 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 proposal by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, to reduce the rating for service-connected low back 
pain with degenerative changes from 60 percent to 20 percent.  
In July 2000, the RO implemented the proposed rating 
reduction, effective October 1, 2000.  

The veteran's notice of disagreement and appeal were in 
response to the rating decision that reduced the disability 
rating for this condition, as indicated above, and the 2000 
statement of the case and 2002 supplemental statement of the 
case (SSOC) addressed the restoration issue.  However, the 
veteran has also claimed throughout his appeal that he is 
entitled to a higher rating, and the 2003 SSOCs addressed the 
claim for an increase.  In other words, the veteran seeks not 
only restoration of the prior 60 percent rating to October 1, 
2000, but also a rating greater than 20 percent for the 
lumbar spine disability.  For these reasons, the Board has 
rephrased the issues on appeal as noted above.

The veteran testified before the Board via videoconference in 
May 2003, and the transcript is in the claims file.  In July 
2003, he submitted evidence directly to the Board, after 
waiving initial consideration of that evidence by the RO. 


FINDINGS OF FACT

1.  All of the facts necessary for an equitable disposition 
of the veteran's claims has been obtained.

2.  The disability rating for the veteran's service-connected 
lumbar spine disorder had been in effect for less than five 
years at the time it was reduced.

3.  The reduction in the rating for a service-connected 
lumbar spine disability from 60 percent to 20 percent as of 
October 1, 2000, was proper, and all due process and 
procedural requirements were met in connection with the 
reduction.  

4.  At the time of the reduction, the lumbar spine disability 
showed sustained improvement with generally moderate 
functional limitation of motion and moderate intervertebral 
disc syndrome symptoms.

5.  The lumbar spine disability now shows progressive 
deterioration, manifested by moderate limitation of motion, 
slow gait and difficulty walking, absent ankle jerk, and 
persistent neuropathy, with frequent periods of 
incapacitation and constant pain.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of July 2000 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (2003).

2.  The reduction of the veteran's disability rating for a 
service-connected lumbar spine disability from 60 percent to 
20 percent was warranted, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e) (2003); 38 C.F.R. § 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5292, 5293, 5295 
(2002). 

3.  The criteria for a 60 percent rating for a service-
connected lumbar spine disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5293 (2002), 5003, 5292, 5293, 5295 
(2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, DCs 5235-43). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from January 1969 to November 1971 and from May 1975 to July 
1992.  

Since August 1, 1992, a 20 percent rating had been in effect 
for chronic low back pain with degenerative changes.  

In October 1996, the veteran underwent surgery at the L5, S1 
level for a herniated disc.  In February 1997, a temporary 
100 percent rating was assigned as of September 27, 1996, 
based on surgical treatment requiring convalescence.  See 
38 C.F.R. § 4.30 (2003).  Thereafter, a 20 percent rating was 
again effective as of December 1, 1996, following this period 
of convalescence.

He had repeat surgery in May 1997 at the L4, L5 level on the 
right for disc and spinal stenosis.  A private treating 
neurosurgeon wrote in May 1997 that the veteran would be out 
of work for one to two months.  A private nurse also wrote in 
May 1997 that the veteran's occupational difficulties due to 
recurrent back problems affected his ability to perform his 
duties as a nurse.

On VA joints examination in July 1997, it was noted that he 
had continued having back pain and pain down the right leg to 
the outer thigh since his recent surgery.  He had very 
limited movement of his back.  He had worked prior to the 
last surgery, but he was now at home.  He had very limited 
activity and walked with a four-pronged cane at home; he used 
a wheelchair outside the house.  He was slowly recuperating, 
but planned to start physical therapy.  His back was straight 
with a healing lumbar scar that was still tender to 
palpation.  Range of motion was completely limited due to 
pain and paraspinal muscle spasm.  He had bilateral decreased 
pinprick in an L4 distribution.  Deep tendon reflexes were 
absent in the knees and ankles.  Resistance to hip flexion in 
both legs caused low back pain.  The impression was chronic 
degenerative back disease, status post laminectomy with 
continued residual, L4 radiculopathy, currently disabled.

A temporary 100 percent rating was assigned as of May 30, 
1997, based on surgical treatment requiring convalescence.  
See 38 C.F.R. § 4.30 (2003).  

On an October 1997 VA examination, he reported being unable 
to work since April 1997 due to constant back pain; the pain 
had gradually worsened over the past couple of years.  Any 
activity aggravated the condition.  Medication helped 
somewhat.  Objectively, his gait was stiff, and he was rather 
bent in his walking.  He had some muscle spasm in the lumbar 
area.  He had marked pain on range of motion with any motion.  
Flexion was about 20 degrees active and 25 degrees passive, 
with pain throughout motion.  He could not extend his back, 
and he was mildly in forward bend at all times.  Straight leg 
raising was positive at 20 degrees in a sitting position on 
the right and at 40 degrees on the left.  He had pain on the 
right.  He had radicular pain down the right leg, with 
decreased sensation in the right leg and decreased patellar 
and ankle jerk reflex on the right, as compared to the left.  
The impression was chronic low back pain secondary to 
herniated nucleus pulposus and spinal stenosis; and 
degenerative joint disease of the lumbar spine with marked 
disability due to pain.  An X-ray showed mild narrowing of 
the disc space at L5/S1, mild or early marginal osteophytosis 
in all vertebral lumbar segments, and degenerative changes of 
the articulating facets from L4/L5 and L5/S1 bilaterally.  
Impressions were spondylosis of the lower lumbar spine and 
suspected early disc degeneration at L5/S1.  A CT scan of the 
lumbar spine showed probable previous laminectomy at L5, 
vacuum disc phenomenon at the L5-S1 interspace with disc 
protrusion at that level, and probably a fragment of disc 
material in the spinal canal on the right side lying in the 
lateral recess at that level.  

In January 1998, the RO increased the rating for the lumbar 
spine disability to 60 percent, effective May 22, 1997.

VA outpatient medical records from 1997 to 2000 show ongoing 
treatment for various orthopedic problems, including some 
chronic low back pain and stiffness, with occasional flaring 
up.  (An April 1999 flare-up was associated with possible 
prostatitis.)  On treatment in June 1999, he said that he had 
been incapacitated by pain for a weekend.  

On "routine future" VA spine examination in December 1999, 
the veteran reported constant back pain and stiffness.  He 
was taking medication, but not necessarily every day; he did 
not use a back brace or crutches, but he occasionally used a 
cane.  Prolonged sitting and standing aggravated the 
condition.  He had a 7.5 centimeter well-healed, surgical 
scar in the lumbar spine area.  He had no fixed deformities 
or postural abnormalities.  He could rotate his back to 44 
degrees to the right and 49 degrees to the left.  Lateral 
bending was 47 degrees to the right and 44 degrees to the 
left.  Extension was 33 degrees.  Flexion was 90 degrees.  
There was no motor or sensory deficit.  The diagnosis was 
degenerative disc disease of the lumbosacral spine with 
moderate functional loss.  

In a January 2000 decision, with notice sent to the veteran 
in February 2000, the RO proposed to reduce the lumbar spine 
disability rating from 60 percent to 20 percent.  

In March 2000, it was noted that his spinal disc condition 
did not affect his simple regular activity; he moved on 
examination without significant problem, but on the 
examination table he could not turn easily.  He had mild to 
moderate stiffness mostly on the lumbar spine, and he could 
not touch his feet with his hand while standing.  He made 60-
degree lateral rotation with slight limitation.  

The veteran underwent a VA spine examination in April 2000.  
Chief complaints were pain, weakness, stiffness, 
fatigability, and lack of endurance.  Chief complaints 
involved the cervical spine; he sometimes used a cane for 
left knee pain.  He was on several medications.  In the 
examination room, he moved without significant problem, but 
he demonstrated difficulty on the examination table.  He had 
significant low back pain in the lumbosacral area with no 
specific tender vertebrae.  He had a scar from prior back 
surgery.  There was no significant tender muscular or joint 
area or deformity.  He had mild to moderate stiffness, mostly 
on the lumbar spine.  He could not touch his feet with his 
hands while standing.  He made 60 degrees.  Lateral rotation 
was slightly limited with flexion 60 degrees on the right and 
50 degrees on the left.  There was no neurologic deficit.  
Diagnoses were low back pain secondary to spinal disc 
condition with possible degenerative change with moderate 
functional loss and moderate to severe functional loss during 
a flare-up; and osteomalacia.

On private examination in May 2000, the examiner noted that 
the veteran had obtained relief from low back surgery in 1997 
and 1998, but that he had been having increasing significant 
back pain since the accident.  True lumbar flexion was 35 
degrees; true extension was 10 degrees; lateral flexion was 
10 degrees bilaterally.  The examiner opined that the veteran 
sustained various injuries in a car accident that had 
occurred in April 2000, including cervical trauma, 
thoracolumbosacral trauma with persistent pain and limitation 
of motion of the thoracolumbar back exacerbating a 
preexisting underlying lumbar spine condition.  He received 
physical therapy.

On physical therapy evaluation in May 2000, lumbar flexion 
was 60 degrees, extension was 10 degrees, and lateral flexion 
was 20 degrees bilaterally.  The veteran had lumbosacral pain 
on flexion, extension, and end-range lateral flexion, as well 
popping on end-range lumbar extension.  He had moderate 
decrease in lumbar spine active range of motion and moderate 
to marked pain.  On interim evaluation in June 2000, lumbar 
flexion was 85 degrees, extension was 25 degrees, and lateral 
flexion was 25 degrees bilaterally.  All motions were limited 
due to end-range pain.  The assessment was minimal to 
moderate decrease in lumbar spine active range of motion, 
moderate residual pain in affected areas, and moderate 
intolerance for customary activities of daily living due to 
the pain.  

In July 2000, a private doctor summarized the veteran's post-
accident limitations and treatment.  Lumbar flexion was 40 
degrees, extension was 10 degrees, right lateral flexion was 
10 degrees, and left lateral flexion was 15 degrees.  He 
indicated that the veteran had sustained persistent 
thoracolumbar back discomfort with limitation of back motion 
superimposed on a preexisting lumbosacral injury as a result 
of the car accident.  Prognosis for full recovery was poor.  

In a July 2000 rating decision (with notice to the veteran), 
the RO implemented the reduction of the lumbar spine 
disability rating to 20 percent, as of October 1, 2000.

A private examination in December 2000 noted the veteran's 
April 2000 car accident, with low back pain predominantly at 
the time of his injury; he reported mild low back pain (5 to 
8 on a scale of 10).  It was noted that he had improved after 
spinal surgeries in the late 1990s, but his pain had 
continued postoperatively.  However, the back pain was worse 
after the car accident.  On examination, he could flex 
forward at 60 degrees and extended posteriorly 20 degrees 
with pain in each direction.  He moved rather slowly about 
the office.  He could rise on his toes and heels, but again 
quite slowly.  He could not rise from a squatted position and 
could squat about 30 percent of a full squat.  He had 
moderate tenderness, but no instability, on deep palpation of 
the lumbosacral spine.  His incision was well healed.  
Straight leg raise testing was negative.  X-rays showed post-
operative changes post-laminectomy; he had degenerative 
disease but no severe listhesis.  The assessment was lumbar 
spondylosis with mild lumbar instability.  The examiner gave 
the veteran a 0 percent impairment rating for his lumbosacral 
spine with previously existing condition status post 
decompression.

On VA examination in March 2001, the veteran described the 
effect of various other orthopedic disabilities on his 
ability to walk and perform physical activities.  He also 
described constant, severe low back pain with a radicular 
quality, as well as weakness, stiffness, fatigue, and lack of 
endurance that were worsened by prolonged sitting, standing, 
or any bending motions of the spine.  He could perform 
activities of daily living and very light household chores, 
but any strenuous activity "put[] him down with pain for two 
to four days."  Examination showed a normal posture without 
exaggeration of the normal kyphotic and lordotic curves; 
there was no grossly apparent scoliosis.  There was a midline 
scar of the lumbar spine.  No deformity, tenderness, or 
muscular problems were noted.  He could flex, extend, and 
rotate, but he appeared uncomfortable and was clearly 
apprehensive and slow-moving.  Flexion was 50 degrees, 
extension was 30 degrees, lateral flexion was 30 degrees 
bilaterally, and rotation was 20 to 25 degrees bilaterally.  
He reported pain on all movements of the lumbar spine that 
deviated from 0 degrees.  There was no apparent ankylosis or 
associated muscle spasm.  Range of motion did not appear to 
be additionally limited by weakness, fatigue, lack of 
endurance, or incoordination.  Straight leg raises were 
positive at 45 to 50 degrees; passive leg raising was 
reportedly painful from 20 degrees to 50 degrees.  The 
sacroiliac joints were mildly tender on firm pressure.  X-ray 
of the lumbar spine was essentially normal, except for mild 
degenerative disc disease at L5/S1.  Diagnoses included 
chronic low back pain secondary to degenerative disc disease 
of the lumbosacral spine and sciatica.

VA outpatient medical records from 2001 and 2002 reflect 
ongoing treatment for chronic low back pain radiating to the 
right lower extremity and aggravated by sneezing, bending 
forward, and driving, associated with a limping gait on the 
right lower extremity and numbness of the right foot's 
plantar surface.  Records show mild distress related to back 
pain.  There was limitation of active range of motion of the 
lumbosacral spine.  He was reportedly unable to sleep well 
due to pain.  The pain was described as becoming 
progressively worse in January 2002.  The veteran was treated 
with medication, a TENS unit, pelvic traction, and physical 
therapy.  The back pain would come and go.

A January 2002 private MRI examination revealed post-
operative change of L5-S1, degenerative disc disease and 
hypertrophic change resulting in severe right neural 
foraminal encroachment of L5-S1, and mild to moderate spinal 
stenosis of L4-L5.  

On a private medical provider's new patient questionnaire in 
September 2002, the veteran reported constant lower back 
discomfort, radiculation down the right leg to the foot, as 
well as neck pain.  Pain was moderate at all times and severe 
at times.  Treatment records through the rest of 2002 show 
fluctuations in back, right leg, and neck pain; sometimes, 
his pain was better, sometimes it was worse.  

At a November 2002 RO hearing, the veteran testified that he 
worked about 20 hours per week, depending on his case load 
and pain level.  Flare-ups and pain sometimes caused him to 
stay away from work for about three or four days every month.  
He described limitations of activities such as walking, 
sitting, lifting gardening, and performing household chores.  
He reported receiving VA treatment.

On VA examination in January 2003, the veteran's lumbar spine 
surgical history and car accident history were noted.  He 
walked with a slow gait, and he stooped forward about 15 
degrees.  There was some increase in lumbar lordosis.  There 
also was a 7.5 centimeter vertical midline well-healed scar 
in the lumbosacral area.  There was no tenderness, spasm, or 
weakness of his back; back musculature was normal.  Motor 
function was intact.  Straight leg raising was positive at 80 
degrees bilaterally.  Forward flexion was 80 degrees without 
pain and with pain up to 85 degrees; extension was 25 
degrees; right lateral flexion was 30 degrees; left lateral 
flexion was 30 degrees, but painful; right side rotation was 
40 degrees and painful; left side rotation was 50 degrees.  
The diagnosis was degenerative disk disease of the 
lumbosacral spine with spinal stenosis and moderate 
functional loss due to pain.  Accompanying X-rays showed 
marked narrowing of the L5-S1 disk space, moderate 
degenerative changes at L5-S1, lesser changes at L4-L5, maybe 
some minimal narrowing at the L4-L5 disk, and a previous left 
laminectomy at L4; there were no fractures.  The X-ray 
diagnosis was degenerative disc disease at L5-S1 and 
degenerative changes at L4 and L5.

According to private treatment records from 2003, the veteran 
suffered pain and spasm in his neck and back as a result of a 
December 2002 car accident.  He reportedly had had another 
car accident in 2000, with resulting neck and pain strain 
that subsequently resolved.  

On private physical examination in February 2003, he had 
cervical and thoracic spine tenderness and spasm.  He also 
had tenderness and spasm in the lumbar spine from L4 through 
S1 bilaterally, with a scar in the midline from previous 
surgery.  Straight leg raising caused tightness in the legs 
bilaterally at 70 degrees.  Lumbar flexion was 35 degrees, 
extension was 10 degrees, and lateral bending was 15 degrees 
bilaterally.  Neurologic examination was normal.  The 
impression was cervical, thoracic, and lumbar strain and 
injury aggravated spondylosis of the cervical and lumbar 
spine.  

On private physical therapy evaluation in February 2003, 
active range of motion of the lumbar spine consisted of 
forward flexion to 60 degrees, extension to 20 degrees, right 
lateral flexion to 30 degrees, and left lateral flexion to 20 
degrees.  All lumbar spine movements were limited due to end-
range pain.  There was moderate tenderness to palpation 
throughout the cervical, thoracic, and lumbar regions with 
moderate segmental tenderness.  The examining physical 
therapist noted moderate to marked pain in the affected 
areas, decreased postural awareness, and moderate decrease in 
lumbar spine range of motion.  There also was right anterior 
innominate sacroiliac dysfunction and moderate intolerance 
for customary activities due to the pain.  

Later private medical records from 2003 reflect improvement 
in symptoms as a result of physical therapy and medication.  
He continued to have pain and spasm in his low back, but neck 
symptoms were improving.  

A March 2003 MRI report was essentially negative, without 
significant bone, disk, or soft tissue finding except for 
minimal lumbar spondylosis and previous right L4 and L5 
laminectomies, right posterior disk herniation at L5-S1, and 
borderline stenosis of the spinal canal at L4-L5.  Private 
treatment records also showed associated right leg 
radiculopathy.  

At his May 2003 videoconference hearing before the Board, the 
veteran testified that he had continual pain across the 
pelvic region and down his right leg to calf level.  He 
reported being treated privately and receiving VA-prescribed 
medication.  He stated that when physical therapy had not 
relieved his symptoms, an MRI had been performed, which 
showed a ruptured disc.  Medication reduced, but did not 
relieve, his symptoms.  He described flare-ups on physical 
activity, as well as headaches.  He said that he was totally 
incapacitated by the condition two to three times per week; 
he missed work two to three times per week.  He indicated 
that his symptoms had improved after surgery in 1997; over 
time, however, the symptoms had gradually worsened and 
returned to pre-1997 surgery levels.  

In May 2003, Benjamin G. Brenner, M.D., a private doctor with 
a neurological surgery clinic, wrote that the veteran's back 
had only 40 percent range of motion.  Straight leg raising 
produced some mild back discomfort but no radiation.  
Reflexes were symmetrical except for absent ankle jerk on the 
right.  Gait, station, and heel and toe walking were fair.  
Review of X-rays demonstrated L5-S1 postoperative changes, 
perhaps with some osteophytic or calcific changes, and with 
minimal degenerative changes at remaining levels.  

In June 2003, Dr. Brenner wrote that the veteran's condition 
had gradually improved, although he was far from 
asymptomatic.  The doctor stated that the veteran had 
negative straight leg raising and no reflexes on examination.  
The doctor opined that the veteran was making sufficient 
progress and did not require surgical intervention.  

II.  Analysis

A.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  

Recently, in Pelegrini v. Principi, __ Vet. App. __, No. 01-
944, U.S. App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. 
Cl. June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003) apply to cases pending before 
VA on November 9, 2000, even if the initial agency of 
original jurisdiction decision was issued before that date; 
and (2) that a claimant must be given notice in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
an initial unfavorable AOJ decision is issued.  Section 3(a) 
of the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision was made in 
July 2000, that is, before the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notice of the proposed reduction informed the veteran of the 
bases for the proposal, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the claimant was harmless 
because of the extensive, thorough, and informative notices 
provided to the veteran throughout the adjudication of his 
claims.  Moreover, as the Court mentioned in Pelegrini, there 
is no error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision where 
such notice was not mandated at the time of the initial 
adjudication decision.  Id., __ Vet. App. __, __, No. 01-944, 
slip op. at 10-11.  

In any event, any lack of such notice prior to the RO's 
initial decision in this case has been cured by the 
subsequent thorough notices of all matters required by the 
VCAA and its regulatory progeny.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  The RO 
sent the veteran a statement of the case (SOC) in November 
2000; and supplemental statements of the case (SSOCs) in 
April 2002, February 2003, and April 2003.  These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  Thus, the VA has satisfied its "duty 
to notify" the veteran.

The VA has also satisfied its "duty to assist" the veteran 
by obtaining relevant evidence and by providing numerous 
examinations.  The veteran has submitted records of private 
medical treatment, and VA has obtained all other relevant 
evidence identified by the veteran.  The veteran has 
indicated that he has no additional evidence in support of 
his claim.  In addition, at the May 2003 hearing before the 
Board, all possible sources of additional, relevant evidence 
were explored.  Thus, all relevant VA and non-VA evidence has 
been obtained.

Thus, through discussions in correspondence, the rating 
decision, the SOC, and the SSOCs, the VA has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained.  It does not 
appear that there is any additional, relevant medical 
treatment evidence that should be obtained with regard to 
these claims.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

B.  Merits

The Board now addresses the merits of the veteran's claims 
for restoration of a 60 percent rating and for an increase in 
the currently assigned 20 percent rating for his lumbar spine 
disability.  

1.  Generally applicable rating criteria

The disability involves chronic low back pain with 
degenerative changes of the lumbar spine, degenerative disc 
disease, status post multiple low back surgeries.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (2003).

The criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, the rating 
criteria applicable to spinal diseases and injuries under 
38 C.F.R. § 4.71a, were amended by VA, including the criteria 
for rating intervertebral disc syndrome.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  (A technical correction to the last 
revisions was issued at 69 Fed. Reg. 32,449 (June 10, 2004).)

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate, and 40 percent when severe.  The maximum 
rating for limitation of lumbar motion is 40 percent.  38 
C.F.R. § 4.71a, DC 5292 (2003).  

A 40 percent rating is assigned for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The maximum rating for 
lumbosacral strain is 40 percent.  38 C.F.R. § 4.71a, DC 5295 
(2003).

Under the new general rating formula for diseases and 
injuries of the spine, a 20 percent rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis A 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or when there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, when there is unfavorable ankylosis of the 
entire spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a , DCs 5235-43).

The new criteria specify the normal range of motion of the 
lumbar spine: forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  ("Combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.)  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Ibid.

Under the old criteria, intervertebral disc syndrome is rated 
0 percent when postoperative cured, and 10 percent when mild.  
A 20 percent rating is warranted for moderate intervertebral 
disc syndrome manifested by recurring attacks.  A 40 percent 
rating evaluation is warranted for severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.  A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The highest rating is 60 
percent.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the new criteria for intervertebral disc syndrome, 
effective September 23, 2002, a 20 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003) (moved to 38 C.F.R. § 4.71a, DC 5243 by 68 Fed. Reg. 
51,454 (Aug. 27, 2003) and corrected by 69 Fed. Reg. 32,449 
(June 10, 2004)).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the revised criteria 
for evaluating intervertebral disc syndrome cannot be applied 
prior to their effective date of September 23, 2002, and the 
revised criteria for otherwise evaluating spinal disabilities 
cannot be applied before their effective date of September 
26, 2003.

The RO considered the 2002 regulatory amendments in the 
February 2003 SSOC.  The RO has not had a chance to consider 
the 2003 amendments.  However, there is no prejudice to the 
veteran by the Board's consideration because that part of 
this decision is favorable to him.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Since the new criteria may be applied only to the period of 
time since their effective date, see VAOPGCPREC 3-2000 (April 
10, 2000); 38 C.F.R. §§ 3.114, 3.400(p) (2003), the new 
criteria do not apply to the claim for restoration of the 60 
percent rating for the lumbar spine disability as of October 
1, 2000.  They do apply to his claim for an increase, and 
that claim is being granted, as discussed further below.

2.  Restoration of the 60 percent rating

The Board now considers the veteran's claim for restoration 
of the 60 percent rating for the lumbar spine disability.  
Again, the new criteria do not apply to the claim for 
restoration of the 60 percent rating for the lumbar spine 
disability as of October 1, 2000.

A veteran's disability rating shall not be reduced unless 
an improvement in the disability is shown to have 
occurred.  38 U.S.C.A. § 1155 (West 2002).  A rating 
reduction must conform to the applicable regulations, or 
it will be void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).  In general, when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002). 

The Court has specified the burden of proof with respect to 
ratings reductions claims:  

Because the issue in this case is whether the RO was 
justified
in reducing the veteran's 30% rating, rather than 
whether the 
veteran was entitled to "reinstatement" of the 30% 
rating, 
the Board was required to establish, by a preponderance 
of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted. 

See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Before reducing a disability rating, VA is required to comply 
with several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2003); Brown v. Brown, 5 Vet. App. 413, 420 
(1993).  

The beneficiary must be given notice of the proposed 
reduction (with the reasons for the proposal) and the 
requisite time to reply with additional evidence.  38 C.F.R. 
§ 3.105(e) (2003).  In this case, there is no contention that 
the RO did not abide by the applicable notice requirements in 
proposing the rating reduction.  The rating reduction was 
proposed in January 2000; notice was sent to the veteran in 
February 2000, and the reduction was implemented in July 
2000, effective in October 2000.  

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2003).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

In this case, the evidence shows that the veteran was awarded 
a 60 percent rating for his service-connected lumbar spine 
disability effective in May 1997.  (Immediately prior to 
that, he had been awarded a temporary 100 percent rating for 
a period of convalescence due to back surgery, and prior to 
that, the lumbar spine disability had been rated as 20 
percent disabling.)  Since the 60 percent rating was not in 
effect for five years at the time that the reduction took 
effect in October 2000, the special criteria governing 
ratings in effect for at least five years do not apply.  In 
this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The veteran's medical history shows that he underwent 
multiple back surgeries in the late 1990s involving his 
service-connected lumbar spine disability.  After the last of 
these surgeries, a 60 percent rating went into effect for the 
disability, as several VA examinations (in July 1997 and 
October 1997) showed complete limitation of motion or marked 
disability of the lumbar spine.

However, after this period, the record begins to show 
improvement in the veteran's lumbar spine disability.  VA and 
private outpatient treatment records generally show only 
follow-up treatment, physical therapy, and medication, with 
occasional flaring up.  The evidence also shows disability 
due to other orthopedic problems, including the veteran's 
knees and neck.  

Generally, the range of motion of the lumbar spine on several 
private and VA examinations (December 1999; March 2000; April 
2000; May 2000; June 2000; December 2000) was flexion of 60 
to 90 degrees, and as low as 35 degrees; extension of 10 to 
33 degrees; lateral bending or flexion of 10 degrees to 44 
and 47 degrees.  There was evidence of pain on motion, 
especially at end-range motion. 


Various examiners have described the functional limitation of 
the lumbar spine as moderate or even slight at and around the 
time that the RO reduced the 60 percent rating to 20 percent.  
Indeed, on private examination in December 2000, the examiner 
"assigned" a 0 percent impairment rating for the 
lumbosacral spine.  The limitation was minimal to moderate on 
private physical therapy evaluation in June 2000.  In March 
2000, it was noted that the spinal disc condition did not 
affect the veteran's simple activity.  The Board notes the 
evidence of moderate to severe limitation of function on 
flare-up, such as on an April 2000 VA examination.  See 
DeLuca, supra.  However, the Board must look at the entire 
history when considering the veteran's claim for restoration 
of the 60 percent rating.  As a whole, the evidence shows 
that the veteran eventually sustained improvement after the 
last back surgery in 1997.  Lumbar spine limitation was 
generally moderate.  The evidence does not show severe 
limitation of lumbar motion in general, nor does it show 
recurring attacks of intervertebral disc syndrome with only 
intermittent relief.  This is corroborated by the veteran's 
testimony at the May 2003 Board hearing that his condition 
improved after the 1997 surgery.  

In short, the Board finds that a preponderance of the 
evidence is against restoration of the 60 percent disability 
evaluation.  For the reasons given above, the evidence showed 
clear improvement in the severity of the veteran's service-
connected disorder.  In light of the objective findings shown 
on the 2000 and 2001 VA examinations, there is no benefit of 
the doubt that can be resolved in the veteran's favor.  
Accordingly, the preponderance of the evidence supported the 
reduction in the veteran's disability rating from 60 percent 
to 20 percent, effective from October1, 2000.  Entitlement to 
restoration of the previously assigned 60 percent rating is 
denied.

3.  Claim for an increase in the current 20 percent rating

The Board now turns to the veteran's claim for an increase in 
the 20 percent rating assigned for the lumbar spine 
disability.


In this regard, additional VA and private examinations have 
now been secured.  Where the evidence previously showed 
eventual improvement in the veteran's lumbar spine disability 
some time after his last back surgery in 1997, the post-
rating reduction evidence shows progressively worsening 
lumbar spine symptoms.  The veteran's case is somewhat 
complicated by aggravating injuries incurred in several car 
accidents; however, no medical evidence suggests any basis 
for differentiating between the underlying, service-connected 
lumbar spine disability and the subsequent, non-service-
connected car accident consequences.  

Generally, until 2003, the evidence of functional limitation 
of the lumbar spine is described as moderate, with pain being 
moderate to marked.  VA examination in January 2003 showed no 
relevant neurological impairment.  However, records obtained 
since the last SSOC, particularly those from May 2003 from a 
private neurosurgery clinic, now show that the veteran has 
only 40 percent of normal range of motion for the back and 
that the veteran's ankle jerk is absent on the right.  In May 
2003, the veteran reported numbness and tingling down to the 
foot - symptoms he said had not been present "in the last 
few years."  A doctor indicated in June 2003 that reflexes 
were missing on examination, although no surgical 
intervention was needed at the time.  He also has persistent 
symptoms with radiculopathy to the lower extremities.  
Examinations have also documented the veteran's difficulty in 
walking, and he stoops forward about 15 degrees.  

Upon review of all of the possibly applicable rating 
criteria, the Board concludes that the absence of ankle jerk 
on the right, the presence of persistent neuropathic 
symptoms, the difficulty exhibited in daily activities such 
as walking, and the pain described by the veteran, a 60 
percent rating is warranted for the service-connected lumbar 
spine disability.  See 38 C.F.R. § 4.71a, DC 5293 (2002) (the 
"old" criteria for intervertebral disc syndrome).

The new rating criteria are not more favorable to the veteran 
in the circumstances of this case.  He denied at the 2003 
hearing having any incapacitating episodes, as defined by 
regulation, and the medical evidence does not show such has 
occurred.  Regardless, the amended version of Diagnostic Code 
5293 continues to provide a maximum rating of 60 percent for 
intervertebral disc syndrome.

A rating higher than 60 percent cannot be granted since there 
is no evidence of vertebral fracture (old Diagnostic Code 
5285) or evidence of complete ankylosis, meaning immobility, 
of the lumbar spine (old Diagnostic Code 5286 or new general 
rating formula for diseases and injuries of the spine).  
Those are the only diagnostic codes that provide a schedular 
rating higher than the 60 percent being assigned in this 
decision.

In sum, while the rating for the veteran's lumbar spine 
disability is not restored as of October 1, 2000 (the 
effective date of the rating reduction to 20 percent), the 
Board is now awarding the veteran a 60 percent rating for the 
lumbar spine disability based on current symptoms and 
functional loss.


ORDER

Entitlement to restoration of a 60 percent rating for a 
lumbar spine disability effective October 1, 2000, is denied.

A 60 percent rating for a lumbar spine disability is granted, 
subject to the laws and regulations governing effective dates 
and the payment of benefits.



	                        
____________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



